Citation Nr: 1722343	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-15 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities.

3.  Entitlement to a total disability due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Brian J. Held, Agent


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

These matters were previously before the Board, and, in December 2014, the Board remanded these matters for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.


FINDINGS OF FACT

1.  A medical nexus does not exist between a current diagnosis of sleep apnea and an in-service incurrence; and sleep apnea is not proximately due to or aggravated by a previously service-connected disability to include ischemic heart disease or diabetes.

2.  A medical nexus does not exist between a current diagnosis of a peripheral vascular disease and an in-service incurrence; peripheral vascular disease did not manifest within one year of separation of service; continuity of symptomology since separation from service has not been established; and peripheral vascular disease is not proximately due to or aggravated by a previously service-connected disability to include ischemic heart disease or diabetes.

3.  The Veteran's service-connected disabilities do not prevent him from securing and maintaining substantially gainful employment.





CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

2.  The criteria for service connection for peripheral vascular disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  

The Veteran was also provided with a VA examination and several VA medical opinions (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the Veteran's representative has objected to the adequacy of the Veteran's examination due to its brevity.  The Board appreciates the representative's argument.  However, ultimately it is unavailing.  VA is entitled to a presumption that its examiners are qualified to determine what tests and evaluations need to be conducted during an examination in order to adequately determine the nature and etiology of the Veteran's claimed disorders.  Moreover, the representative has not suggested what could be determined, that has not already been determined, by remanding this manner for a longer examination.  Additionally, the representative has not suggested which additional tests or procedures need to be or could be conducted during a new VA examination; other than simply suggesting that the examination should be longer. 

The Board notes that this matter was previous remanded in order to associate additional treatment records with the claims file and to provide the Veteran with VA medical opinions.  Additional treatment records were associated with the claims file, and additional medical opinions were provided in substantial compliance with the Board's remand instructions.  The recently obtained medical opinions were fully accompanied by a complete and detailed rationale, giving great weight to the medical conclusions drawn therein.  To the extent that the 2012 examination was found to be brief, the Board finding that the subsequent medical opinions have fully cured any deficiency, and have provided sufficient information to fairly adjudicate this claim.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.



Service Connection

The Veteran contends that he is entitled to service connection for sleep apnea and peripheral vascular disease.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like cardiovascular disease, when manifested to a compensable degree within a year of separation from service or by demonstrating continuity of symptomology since separation of service.  38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted on a secondary basis for a disability that was not incurred or aggravated by service but was due to or proximately caused by a previously service-connected disability.  38 C.F.R. § 3.310.  The Veteran has been previously granted service connection for ischemic heart disease, diabetes, and peripheral neuropathy of the bilateral lower extremities.  See January 2015 Rating Decision.

Sleep Apnea

At issue is whether the Veteran is entitled to service connection for sleep apnea.  The weight of the evidence indicates that the Veteran is not.

The Veteran's service treatment records are silent for reports of, or treatment for, sleep apnea.  At the Veteran's separation examination, his throat and sinuses were evaluated as normal.

Following separation from service, the record is silent for any sleep related complaints or any diagnosis of sleep apnea until approximately 2004.  Private treatment records, VA treatment records, and SSA records indicate that the Veteran began to manifest sleep apnea in 2004 and continued to manifest a diagnosis of sleep apnea thereafter.  However, this was more than three decades after separation from service. 

The Veteran underwent a VA examination in March 2012.  The examiner diagnosed the Veteran with sleep apnea, noting the Veteran's belief that his sleep apnea had been caused by his diabetes.  The examiner noted that - although obesity is a risk factor for diabetes and sleep apnea - diabetes does not cause sleep apnea.

A second VA medical opinion was obtained in July 2015.  The examiner opined that it is less likely than not that the Veteran's sleep apnea is caused by or aggravated by the Veteran's ischemic heart disease or diabetes, explaining that the major factors for sleep apnea are obesity, increasing age, male gender, smoking, and certain facial abnormalities.  The examiner further indicated that a review of pertinent medical literature does not indicate that diabetes and ischemic heart disease are medical conditions that increase the prevalence of sleep apnea.  

The Veteran was provided a VA examination in September 2015.  The examiner noted that pertinent medical literature indicated that the risk factors for sleep apnea are age, male gender, obesity, and smoking.  The examiner further indicated that diabetes and coronary artery disease do no aggravate or cause sleep apnea; although sleep apnea can sometimes cause certain heart conditions or aggravate them.  Consequently, the examiner concluded that the Veteran's sleep apnea was not caused by the Veteran's diabetes or coronary artery disease, because his obesity and smoking are more likely than not to have caused his sleep apnea.

The weight of the evidence indicates that the Veteran is not entitled to service connection for sleep apnea.  The Veteran does not meet the basic criteria for service connection.  The Veteran's service treatment records are silent for treatment for sleep apnea or any related in-service incurrence.  The Veteran's throat was evaluated as normal upon separation of service, and the record is silent until a diagnosis of sleep apnea until decades after separation from service.  Finally, there is no competent medical opinion of record indicating a medical nexus or relation to a period of service, and multiple competent medical opinions indicate that the Veteran's sleep apnea is caused risk factors unrelated to service including: obesity, smoking, gender, and age.  The Veteran does not meet the criteria for secondary service connection either, because the weight of the competent medical opinions of record indicates that the ischemic heart disease, coronary artery disease, and diabetes do not cause sleep apnea.

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between sleep apnea and a period of active service or a relationship between sleep apnea and a previously service-connected disability.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for sleep apnea is denied.

Peripheral Vascular Disease

At issue is whether the Veteran is entitled to service connection for peripheral vascular disease of the bilateral lower extremities.  Unfortunately, the weight of the evidence indicates that the Veteran's peripheral vascular disease is not related to a period of service or caused or aggravated by a service-connected disability to include diabetes and ischemic heart disease.

The Veteran's service treatment records were silent for reports of or treatment for peripheral vascular disease of the bilateral lower extremities.  During the Veteran's separation examination, his vascular system was evaluated as normal.

The record is silent until 2001.  Private treatment records, VA treatment records, and SSA records indicate that the Veteran began to manifest peripheral vascular disease in approximately 2001 and continued to manifest a diagnosis of peripheral vascular disease thereafter.

In a January 2005 letter, the Veteran's private physician indicated that the Veteran's diabetes certainly contributed to the Veteran's many problems including peripheral vascular disease, but provided no rationale for the conclusory opinion.

The Veteran underwent a VA examination in March 2012.  The examiner diagnosed the Veteran with an artery and vein condition.  The examiner explained that peripheral vascular disease is not caused or aggravated by ischemic heart disease despite the fact that they have common risk factors such as smoking, high lipids, hypertension, and inactivity, essentially concluding that correlation did not equate to causation.

In March 2015, a private physician noted that peripheral vascular disease was confirmed by a vascular evaluation, and opined that it was very likely that the Veteran's diabetes contributed to his progressive vascular disease, because there is a high correlation with peripheral vascular disease and diabetes.  However, this doctor did not provide any demonstrable metrics to show that in the Veteran's case specifically, his peripheral vascular disease was actually aggravated by his service connected diabetes mellitus.

The Veteran was provided a VA medical opinion in July 2015.  The examiner opined that it is less likely than not that the Veteran's peripheral vascular disease was caused by or aggravated by his coronary heart disease.  The examiner acknowledged that diabetes is a risk factor for peripheral vascular disease, and acknowledged the conclusions drawn in the March 2015 private opinion.  However, digging deeper into the specifics of the Veteran's case, the examiner noted that the Veteran developed peripheral vascular disease by 2001, but was not diagnosed with diabetes until 2004 or 2005.  Given that the onset of diabetes mellitus occurred years after the onset of the peripheral vascular disease, the examiner concluded that the Veteran's peripheral vascular disease could not have been caused by his diabetes.  The examiner also noted that the Veteran had multiple risk factors other than diabetes such as: history of smoking, obesity, hyperlipidemia, and hypertension.

The Veteran was provided another VA medical opinion in September 2016.  The examiner opined that the Veteran's peripheral vascular disease was aggravated or permanently worsened by the Veteran's diabetes.  However, the examiner clarified that the Veteran also has multiple additional risk factors for peripheral vascular disease: such as smoking, high cholesterol, and a sedentary lifestyle,  and that, therefore, it would not be possible to estimate the diabetic contribution to the peripheral vascular disease.

The Veteran was provided another VA medical opinion in December 2016 to attempt to quantify any aggravation that might have occurred.  However, while noting that the Veteran clearly had diabetes and peripheral vascular disease, the examiner opined that the Veteran's peripheral vascular disease could not have been caused by his diabetes, explaining that the onset of the peripheral vascular disease predated the onset of diabetes by three years.  The examiner noted that diabetes could certainly aggravate peripheral vascular disease.  However, in the case of the Veteran's peripheral vascular disease, the examiner noted that it manifested in a slow progression over a period of 15 to 16 years, and that the Veteran had other risk factors such as: smoking, hyperlipidemia, and obesity during that same time frame.  As such, the examiner concluded that it was less likely than not that the Veteran's peripheral vascular disease was caused by his diabetes, explaining that even if the Veteran had not had diabetes, given his other risk factors, his peripheral vascular disease would have progressed in the same fashion.

The weight of the evidence indicates that the Veteran is not entitled to service connection for peripheral vascular disease of the bilateral lower extremities.  The Veteran does not meet the basic criteria for service connection, because the Veteran's treatment records are silent for an in-service incurrence of vascular disease; and there is no competent medical opinion of record linking the Veteran's current peripheral vascular disease to a period of service.  The Veteran does not argue otherwise. 

The Veteran does not meet the criteria for statutory presumptions of chronic diseases either.  The Veteran's peripheral vascular disease did not manifest within one year of separation of service, because the Veteran's vascular system was evaluated as normal upon separation of service; and there are no contemporaneous treatment records within one year of separation of service memorializing a diagnosis of peripheral vascular disease.  The continuity of symptomatology does not exist since separation of service, because the record is silent for reports of, treatment for, or even a diagnosis of peripheral vascular disease until decades after separation from service.

Finally, the Veteran does not meet the criteria of secondary service connection due to his previously service connected disabilities.  Competent medical opinions of record indicate that the Veteran's peripheral vascular disease could not have been caused by his previously service-connected ischemic heart disease, because that condition, although sharing various risk factors, has not been shown by medical literature to cause peripheral vascular disease.  

The weight of evidence is also against a finding that the Veteran's service connected diabetes mellitus either caused or aggravated his peripheral vascular disease.  This is not to say that there is no evidence to support such an assertion, as private physicians opined in 2005 and 2015 that the Veteran's diabetes contributed to his peripheral vascular disease.  However, when taking a global view of the evidence of record, the weight of the competent and probative evidence is clearly against such a finding.  Turning first to the private opinions, the Board cannot afford these opinions much weight, because they do not explain how the peripheral vascular disease could have been caused by diabetes when the peripheral vascular disease manifested several years prior to the diabetes.  The failure to explain such a natural question greatly undermines the probative value of the opinions.

The Board also acknowledges the presence of medical opinions suggesting the possibility that the Veteran's peripheral vascular disease was aggravated by his diabetes mellitus.  For example, the September 2016 VA medical opinion indicated that the Veteran's peripheral vascular disease was aggravated or permanently worsened by his diabetes.  Unfortunately, the Board finds this opinion to be less probative than several of the other medical opinions of record.  Competent medical opinions of record clearly indicate that diabetes can aggravate or permanently worsen peripheral vascular disease.  However, while such interaction is possible, what is ultimately determinative in this case is the facts as they specifically pertain to the Veteran's case of peripheral vascular disease.  

As an initial point, even when the medical professionals suggested that the Veteran's peripheral vascular disease was aggravated in some way by his service connected diabetes mellitus, the medical professionals were unable to actually identify a baseline level of peripheral vascular disease prior to the aggravation taking place.  

VA regulations provide that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

Additionally, the December 2016 medical opinion concluded that given the slow and progressive course of this Veteran's peripheral vascular disease, the disease would likely have continued in the same fashion even without the presence of diabetes in light of the presence of other risk factors for peripheral vascular disease.  Moreover, the September 2016 VA opinion concedes the presence of additional risk factors and admits to not being able to distinguish the specific contribution of diabetes to the course of the Veteran's peripheral vascular disease.  Therefore, the weight of the evidence is not sufficient to demonstrate that the Veteran's peripheral vascular disease was aggravated by diabetes.

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between peripheral vascular disease and the Veteran's period of active service, of which there is also no record of a diagnosis within one year of separation or continuity of symptoms since separation of service.  Additionally, the Veteran's peripheral vascular disease was not caused by or aggravated by the Veteran's previously service-connected disabilities to include his diabetes or ischemic heart condition.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for peripheral vascular disease is denied.

TDIU

At issue is whether the Veteran is entitled to TDIU.  The weight of the evidence indicates that the Veteran is not entitled to TDIU.

The Veteran first filed for TDIU in October 2011, and, in March 2012, the RO denied the Veteran's claim.  The Veteran appealed.

The Board notes that the Veteran does not meet the schedular rating criteria for TDIU, because the Veteran has not been granted service connection for a disability that is at least 60 percent disabling; and the Veteran has not been granted a combined disability rating of at least 70 percent.  38 C.F.R. § 4.16(a).  Nevertheless, the Veteran may still be granted service connection on an extraschedular basis if the Veteran is unable to secure and maintain substantially gainful employment due to his service-connected disabilities.  38 C.F.R. § 4.16(b).

In February 2007, SSA found the Veteran had been permanently disabled since December 2006, and that he was unable to work due to his diabetes mellitus and transient ischemic attacks.

The Veteran submitted an application for TDIU in October 2011.  The Veteran reported that his ischemic heart disease, diabetes, and peripheral neuropathy prevent him from securing and maintaining gainful employment.  The Veteran reported that he last worked full time in December 2006, and that the most he has ever earned in one year is $25,130.00 while working as a foreman and equipment operator.  The Veteran further indicated that he was a high school graduate, but that he did not have any college or additional education and training.  The Veteran indicated that he was unable to perform any manual labor, and that he could not walk or stand for any length of time.  The Veteran submitted a second application for TDIU in November 2011 substantially restating the same information in the first application for TDIU.

The Veteran underwent a VA examination in March 2012.  The examiner opined that the Veteran's ischemic heart disease, peripheral neuropathy, and diabetes did not impact his ability to work.  The examiner noted that the Veteran lived independently in his own home where he performed all of the home maintenance.  The Veteran was also noted to hunt and fish.  The examiner went on to indicate that the Veteran's diabetes does not cause hypoglycemic events, and that - although the increase in the Veteran's blood sugars represent less than ideal control - diabetes does not functionally impact the Veteran's daily activities.  The examiner noted that the Veteran's ejection fraction was excellent, and that from this perspective the Veteran's cardiac function was not impaired, and that the Veteran's mild left ventricular hypertrophy was not impairing his cardiac function.  The examiner concluded that the only symptoms reported by the Veteran consistent with a diagnosis of peripheral neuropathy was a mild decrease in sensation of his toes, and that, therefore, peripheral neuropathy does not present a functional impairment in his daily activities.

The Veteran was provided a VA medical opinion in July 2015.  The examiner opined that it is at least as likely as not that the Veteran is able to secure and maintain substantially gainful employment.  The examiner noted that the Veteran's ischemic heart disease is controlled without ischemia, and that the Veteran's ejection fraction was excellent without impaired cardiac function.  The examiner opined that the Veteran's diabetes is controlled, and that the Veteran's blood sugar level does not cause functional limitations.  Finally, the examiner indicated that the Veteran's bilateral peripheral neuropathy was controlled.  The examiner indicated that the Veteran has some limitation to his walking, but that this was more likely due to the Veteran's peripheral vascular disease (which is not service-connected).  The examiner found that the Veteran could perform sedentary tasks, and that he could perform the following actions: sitting, holding, bending, driving, communication, following instructions, and using judgement.

The Veteran was provided another medical opinion in September 2015.  The examiner opined that the Veteran would not be able to walk very much and only short distances at a time, and the examiner indicated that Veteran would not be able to or run, jog, or ride a bicycle.  The examiner indicated that sedentary jobs would be possible.  The examiner also indicated that the Veteran would be able to perform the following on the job functions: communication, making judgments, using hands and arms, some bending, some lifting, some twisting, possible driving, and the ability to carry 10 pounds for a short distance.

The weight of the evidence indicates that the Veteran's service-connected disabilities do not prevent the Veteran from securing and maintaining substantially gainful employment.  The Board notes that SSA has found that the Veteran's diabetes and ischemic heart disease prevents the Veteran from working.  The Board cannot afford this finding much weight, because SSA uses different legal standards and quanta of proof; and SSA takes into consideration factors that the Board cannot such as age and nonservice-connected disabilities.  The Board notes the Veteran's reports that he is unable to secure and maintain employment.  Nevertheless, competent medical opinions of record indicate that the Veteran's medical conditions are well controlled and do not cause such functional limitation as to prevent sedentary employment.  The Board finds that the Veteran's education level is sufficient for the Veteran to obtain substantially gainful sedentary employment.  The Board notes that the Veteran does not have any reported education or training beyond high school, but the Veteran's previous work history indicates that the Veteran's high school education was sufficient for him to secure and maintain employment during the intervening years between separation from service and claiming SSA benefits.  Additionally, the Board notes that a completed high school education is designed to prepare graduates to secure and maintain at least some level of employment throughout adulthood.

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran's service-connected disabilities prevent the Veteran from securing and maintaining gainful employment.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to TDIU is denied.



ORDER

Service connection for sleep apnea is denied.

Service connection for peripheral vascular disease of the bilateral lower extremities is denied.

TDIU is denied.




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


